Citation Nr: 1611319	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-14 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased initial rating for PTSD, currently evaluated as 30 percent disabling from July 13, 2010, to August 21, 2011, 50 percent disabling from November 1, 2011, to June 19, 2013, and 70 percent disabling as of June 20, 2013.  
(A temporary total evaluation is in effect from August 22, 2011, to October 31, 2011).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 1994. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a November 2014 decision, the Board granted an effective date of July 13, 2010, for the grant of service connection for PTSD; denied the issue of entitlement to a revision of an August 2008 rating decision based on clear and unmistakable error (CUE); and remanded the issue of entitlement to a higher initial rating for PTSD to the Agency of Original Jurisdiction (AOJ) for additional development.

The Veteran appealed the Board's November 2014 decision to the United State Court of Appeals for Veterans Claims (Court).  In August 2015, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion for partial remand (joint motion) requesting that the Court vacate the portion of the Board's decision that denied an effective date earlier than July 13, 2010, for the grant of service connection for PTSD, and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in August 2015, granting the joint motion, and returned the case to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

In a November 2015 letter, the Veteran's representative requested a personal hearing before a Decision Review Officer on all issues.  Therefore, a remand is necessary to schedule a hearing in accordance with his request.

In addition, the claims file indicates that the Veteran filed an application for disability benefits from the Social Security Administration (SSA).  See March 2014 correspondence.  To date, no attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Furthermore, in conjunction with the claim for TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a hearing before a DRO, in accordance with his request.

The Veteran should be notified in writing of the date, time, and location of the hearing before the DRO.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.
	
The AOJ should also obtain any outstanding, relevant VA treatment records, including from the VA Medical Centers in Topeka, Wichita, and Muskogee.  

3.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After the above development has been completed, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. 

A written copy of the report should be associated with the claims folder.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




